Response to argument
Although the office indicated allowability of claims 15, 18-20, 33 and 34, the allowability is withdrawn after further consideration.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 15, 18-20 is/are rejected under pre-AIA  35 U.S.C. 35 USC § 102(b) as being anticipated by  Toms et al ( US Pub 20060173362 ).

Regarding claim 15, Toms teaches a  method, comprising: 
obtaining, by processor circuitry([0060], computer), contrast enhanced image data of tissue of interest, wherein the contrast enhanced image data is generated by a computed tomography imaging scanner emitting poly-energetic x-ray radiation ([0065] k-edge imaging); 
quantifying, by the processor circuitry([0060], computer), an amount t ( [0014], The effective amount of quantum dots delivered is no less than a threshold concentration of quantum dots.) of contrast material( [0071], optical nanoparticles) for the scar tissue in the tissue of interest( [0071], peripheral tissue of inflamed and/or neoplastic tissue); 
generating, by the processor circuitry, a signal indicative of a recommendation([0070], used for surgical navigation and guidance ) to further ablate the tissue of interest( [0070], Examples of the 

Regarding claim 18, Toms in view of van der Weide and Bae teaches the method of claim 15, wherein the contrast enhanced imaging data includes at least one of computed tomography contrast enhanced imaging data or x-ray contrast enhanced imaging data (Toms, [0090], water soluble quantum dots has demonstrated their ability to be imaged in micromolar concentrations by computed tomography). 
Regarding claim 19, Toms in view of van der Weide and Bae teaches the method of claim 15, wherein the contrast material includes a nano-particle contrast material targeted to at least one of the scar tissue (Toms, [0071], peripheral tissue of inflamed and/or neoplastic tissue). 
Regarding claim 20, Toms in view of van der Weide and Bae teaches the method of claim 19, wherein the nano-particles include one or more of bismuth, gold, or gadolinium nano-particles (Toms, [0068], gadolinium). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 1, 10-14 are rejected under pre-AIA  35 U.S.C. 35 USC § 103(a) as being unpatentable over Toms et al ( US Pub 20060173362 ) in view of Bae ("Intravenous Contrast Medium Administration and Scan Timing at CT: Considerations and Approaches", 2010)
Regarding claim 1, Toms teaches an analyzer, comprising:
 a quantifier,  comprising processor circuitry  ([0060], computer),  configured to quantify an amount ( [0014], The effective amount of quantum dots delivered is no less than a threshold concentration of quantum dots.) of contrast material( [0071], optical nanoparticles) representing for tissue of interest( [0071], peripheral tissue of inflamed and/or neoplastic tissue)  in contrast enhanced imaging data generated by a computed tomography imaging scanner( [0009], utilizing computed tomography (CT) to image the optical nanoparticles)  emitting poly-energetic x-ray radiation ([0065] k-edge imaging) ; 
a comparator, comprising the processor circuity, configured to compare a quantified amount ([0014], conjugating the quantum dots with peptides and nucleic acids and administering the mixture) with a pre-determined threshold ([0014], The effective amount of quantum dots delivered is no less than a threshold concentration of quantum dots.); and
a recommender, comprising processor circuitry  ([0060], computer), configured to generate a signal indicative of a recommendation([0070], used for surgical navigation and guidance )  to further ablate the tissue of interest( [0070], Examples of the surgical procedures include a  … ablation ) in response to the quantified amount of the contrast material not satisfying a pre-determined threshold when there is the recommendation, wherein the recommender generates the signal based on a result of 
Toms does not expressly teach further comprising: a comparator including the one or more processors configured to compare the quantified amount with the pre-determined threshold;
wherein the recommender generates the signal based on a result of the comparison and one or more rules. 
However, Bae teaches to compare the quantified amount (page 53, left paragraph, amount of administered contrast medium) with the pre-determined threshold (page53, left paragraph, should be sufficiently high or adjusted to patient’s body weight … thresholds of 50–150 HU should be consistently reached.) ;
wherein the recommender generates the signal based on a result of the comparison and one or more rules (page53, left paragraph, reach a predetermined threshold enhancement).
it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Toms with that of Bae, by substituting Toms’ quantum dot counting with the contrast medium amount as taught be Bae, and using Bae’s enhanced image to guide the surgical operation in Toms.
One of ordinary skill would have been motivated to do such combination in order “to reach a predetermined threshold enhancement”) (Bae, page53, left paragraph).

Regarding claim 10, Toms in view of Bae teaches the analyzer of claim 1, wherein the contrast enhanced imaging data include computed tomography contrast enhanced imaging data (Toms, [0090], water soluble quantum dots has demonstrated their ability to be imaged in micromolar concentrations by computed tomography). 
 11, Toms in view of Bae teaches the analyzer of claim 1, wherein the contrast enhanced imaging data include x-ray contrast enhanced imaging data (Toms, [0090], water soluble quantum dots in multiple x-ray imaging techniques)
Regarding claim 12, Toms in view of Bae teaches the analyzer of claim 1, wherein the ablation is one or more of radio frequency (Toms, [0070], radiofrequency Ablation) or cryogenic ablation. 
Regarding claim 13, Toms in view of Bae teaches the analyzer of claim 1, wherein the tissue of interest is cardiac tissue (Toms, [0126], intracardiac injection). 
Regarding claim 14, Toms in view of Bae teaches the analyzer of claim 1, wherein the tissue of interest is a tumor (Toms, [0010], imaging a neoplasm (e.g., tumor)). 

Claim 25 is rejected under pre-AIA  35 U.S.C. 35 USC § 103(a) as being unpatentable over Toms et al 
Regarding claim 25, Toms in view of van der Weide and Bae teaches the analyzer of claim 1, wherein the recommender is configured to generate a signal indicative of a recommendation when there is the recommendation([0070], used for surgical navigation and guidance ).
Toms does not expressly teach the recommender is configured not to generate a signal indicative of a recommendation when there is no recommendation.
However, official notice is taken that the limitation is a double negative statement, i.e. “not to …. When there is no…”, and it is general knowledge, as well as common sense, that such double negative is equivalent to a positive, which is already taught  by Toms.
Therefore it is would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention not to generate a signal indicative of a recommendation when there is no recommendation, with motivation following logical reasoning of human beings and common sense.


Claims 26-34 are rejected under pre-AIA  35 U.S.C. 35 USC § 103(a) as being unpatentable over Toms et al and Bae, further in view of Vires (“Block-copolymer-stabilized iodinated emulsions for use as CT contrast agents", 2010)

Regarding claim 26, Toms in view of Bae teaches the analyzer of claim 1.
Toms and Bae does not expressly teach a combiner, comprising the processor circuitry, configured to combine a contrast image representing the contrast material of the tissue of interest and a structural image of the tissue of interest, wherein a combination of the images is visually presented.
However, Vires teaches combine a contrast image representing the contrast material of the tissue of interest (A 12 min after injection in Fig. 5) and a structural image of the tissue of interest (A Before injection in Fig. 5) wherein the combination image is visually presented (Fig. 5).
It would have been obvious to one of ordinary still in the art to display the images generated in Toms by combining them following the teaching of Vires, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.
Regarding claim 27, Toms in view of Bae and Vires teaches the analyzer of claim 26, wherein the contrast image represents a nano- particle contrast material targeted to at least one of the scar tissue (Toms, [0071], peripheral tissue of inflamed and/or neoplastic tissue).
Regarding claim 28, Toms in view of Bae and Vires teaches the analyzer of claim 27, wherein the nano-particle contrast material includes one or more of bismuth, gold, or gadolinium nano-particles (Toms,[0068], gadolinium).
 29, Toms in view of Bae and Vires teaches the analyzer of claim 26, wherein the quantified amount is presented along with the contrast enhanced image (Vires, Fig. 5).
Regarding claim 30, Toms in view of Bae and Vires teaches the analyzer of claim 26, wherein the quantified amount is visually represented in a graph (Vires, Fig. 4, 6, 7).
Regarding claim 31, Toms in view of Bae and Vires teaches the analyzer of claim 26, wherein the signal indicative of the recommendation is presented along with the contrast enhanced image (Vires, Fig. 5A).
Regarding claim 32, Toms in view of Bae and Vires teaches the analyzer of claim 26, wherein the combiner is configured to generate a single imaging data by combining the contrast image representing the contrast material of the tissue of interest and the structural image of the tissue of interest (Vires, Fig. 5).

Claims 33 and 34 essentially recite the method steps executed by the analyzer of claims 31 and 32, therefore are also rejected.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661